DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 18 April 2022.    Claims 1-8 and 10 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joe et al. (Hereinafter, Joe, US 2018/0265095 A1).
Per claim 1, Joe discloses a personal virtual agent (e.g., vehicle hub 220 as shown in Fig. 2A; paragraphs [0041-0042]) for journey planning for a user of a vehicle (Abstract; paragraph [0090]; Examiner’s Note: Joe teaches a personal virtual agent that uses occupant data and vehicle data for planning a safe journey.), the personal virtual agent comprising: 
a central processing unit (e.g., processor 314 as shown in Fig. 3; paragraph [0073], “The processor 314 may include one or more microprocessors, microcontrollers, and/or digital signal processors that provide processing functions, as well as other calculation and control functionality. The processor 314 may also include memory 320 for storing data and software instructions for executing programmed functionality within the safe-driving server 300. The memory 320 may be on-board the processor 314 (e.g., within the same IC package), and/or the memory may be external memory to the processor 314 and functionally coupled over a data bus 324. The functional details associated with aspects of the disclosure will be discussed in more detail below. “) of a server (e.g., safe-driving server 170/300 as shown in Figs. 1 and 3; paragraph [0070], “FIG. 3 illustrates an example safe-driving server 300 for providing safe-driving support, according to aspects of the disclosure. Safe-driving server 300 is one possible implementation of safe-driving server 170 of FIG. 1.”), 
a user mobile device Vehicle hub 103A may also be in wireless communication with a mobile device (e.g., smart phone, tablet, wearable device, etc.) located within vehicle 102A, a stationary monitor 110 (e.g., road side unit, toll collector, etc.), as well as a server, such as safe-driving server 170. “; paragraph [0084],”In one aspect, the vehicle data is obtained by the vehicle hub from an in-vehicle sensor, a mobile device located within the vehicle, a stationary monitor exterior to the vehicle, or another vehicle proximate to the vehicle. The vehicle data may include data indicating a current location of the vehicle, data indicating a current time, data indicating a current date, data indicating a speed of the vehicle, data indicating a current diagnostics of one of more vehicle domains of the vehicle (e.g., the domains 202-218 of FIG. 2A). “; Examiner’s Note: Joe teaches a mobile device located within a vehicle for providing occupant data to the vehicle hub of a vehicle  ), 
a vehicle infotainment system separate from the user mobile device (e.g., infotainment system 212 as shown in Fig. 2A; paragraph [0049], ”The infotainment system 212 may serve as a central location for controlling multimedia content for the vehicle, as well as for displaying information to the occupants of the vehicle. For example, the infotainment system may provide routing information by way of a navigation system, audio controls for listening to the radio, mobile device controls for pairing a mobile device with the vehicle, etc. Thus, infotainment system 212 may provide data to the vehicle hub related to which multimedia content is being utilized by an occupant of the vehicle, the identity of any paired mobile devices, as well as current routes utilized by the navigation system.”; Examiner’s Note: Since the infotainment system 212 provides mobile device controls for pairing a mobile device to a vehicle it is clearly separate from the mobile device. ), 

wherein the central processing unit is of the server  (paragraph [0008], “  According to another aspect, a server for providing safe-driving support of a vehicle includes a processor and a memory coupled to the processor. The processor and memory are configured to direct the server to obtain occupant data and vehicle data received at a vehicle hub of the vehicle. The occupant data is related to an identity and health status of an occupant of the vehicle and the vehicle data is related to a status of the vehicle. The processor and memory are further configured to direct the server to identify a user profile of the occupant from among a plurality of user profiles based on the occupant data and to apply the occupant data and vehicle data to a machine learning safe-driving model to obtain action data …. “; paragraph [0039]) configured  to: 
 (i) receive user information from the mobile device (paragraph [0059]; paragraph [0067]; paragraph [0083],”The occupant data related to the health status of the occupant may include data related to the health status of the occupant received at the vehicle hub from the mobile device located within the vehicle, an image of the occupant, data received at the vehicle hub from a bio-sensor located within the vehicle, data indicating a blood alcohol content of the occupant, data indicating a blood pressure of the occupant, data indicating a heart rate of the occupant, etc.”; paragraph [0085]; Examiner’s Note: Joe discloses receiving driver/occupant data through a mobile device detected in the vehicle.) and vehicle information from the vehicle infotainment systemExaminer’s Note: Joe teaches that the infotainment system receives  information such as navigation usage, multimedia services utilized, phone pairings, etc.), the user information indicating personal preferences of the user (Abstract; paragraph [0074]; paragraph [0081], “ … The server 400 may also include logic configured to identify a user profile based on the occupant data and to apply the occupant data and vehicle data to a machine learning safe-driving model …“;  paragraph [0089]), the vehicle information indicating operational status of the vehicle(Abstract; paragraphs [0006-0010]; paragraph [0036];  paragraph [0042], “ … The vehicle data refers to data that is related to a status of the vehicle, such as location, speed, diagnostics, etc. “), 
(ii) receive routes from another server (paragraph [0049], “  The infotainment system 212 may serve as a central location for controlling multimedia content for the vehicle, as well as for displaying information to the occupants of the vehicle. For example, the infotainment system may provide routing information by way of a navigation system, audio controls for listening to the radio, mobile device controls for pairing a mobile device with the vehicle, etc. Thus, infotainment system 212 may provide data to the vehicle hub related to which multimedia content is being utilized by an occupant of the vehicle, the identity of any paired mobile devices, as well as current routes utilized by the navigation system. “; paragraph [0074], “…The action data is then transmitted back to the vehicle hub 220 for the vehicle hub to perform the action. In some aspects, performing the action based on the action data may include … providing a route via a navigation system of the vehicle…“; paragraph [0096], “ …providing a route via a navigation system of the vehicle … “; Examiner’s Note: The Examiner broadly and reasonably interprets the navigation system to be a server to the infotainment system.), and 
(iii) select a route from the received routes based on the user information received from the mobile device and based on the vehicle information received from the vehicle infotainment system
Per claim 3, Joe discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent (e.g., vehicle hub 220 as shown in Fig. 2A) has a memory interface device (e.g., processor 222 as shown in Fig. 2A) for communication with at least one memory module (e.g., memory 224 as shown in Fig. 2A; paragraph [0056], “The processor 222 of vehicle hub 220 may be communicatively connected to all of the illustrated systems, interfaces, domains, and sensors illustrated in FIG. 2A. The processor 222 may include one or more microprocessors, microcontrollers, and/or digital signal processors that provide processing functions, as well as other calculation and control functionality. Also included in vehicle hub 220 is memory 224 for storing data and software instructions for executing programmed functionality within the vehicle hub 220. The memory 224 may be on-board the processor 222 (e.g., within the same IC package), and/or the memory may be external memory to the processor 222 and functionally coupled over a data bus. The functional details associated with aspects of the disclosure will be discussed in more detail below.”).
Per claim 4,  Joe discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a multi-media (MMI) interface device for communication with at least one MMI module (e.g., infotainment system 212 as shown in Fig. 2A; paragraph 0049],” The infotainment system 212 may serve as a central location for controlling multimedia content for the vehicle, as well as for displaying information to the occupants of the vehicle. For example, the infotainment system may provide routing information by way of a navigation system, audio controls for listening to the radio, mobile device controls for pairing a mobile device with the vehicle, etc. Thus, infotainment system 212 may provide data to the vehicle hub related to which multimedia content is being utilized by an occupant of the vehicle, the identity of any paired mobile devices, as well as current routes utilized by the navigation system.”).
Per claim 5, Joe discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a profile interface device (e.g., user interface 312 as shown in Fig. 3) for communication with at least one profile creation module (e.g., application module 332 as shown in Fig. 3; paragraph [0075], “The application module 332 may be a process running on the processor 314, which provides an interface/mechanism for a user to create one or more user profiles for storage in user profiles 328. These applications typically run within an upper layer of the software architectures, and may include software for interacting with user interface 312 and/or for communicating with a vehicle hub 220.”).
Per claim 6, Joe discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a supplementary information interface device (e.g.,  navigation module 246 as shown in Fig. 2B) for communication with at least one information database containing route-relevant supplementary information (paragraph [0058], “ …  The navigation module 246 may include one or more instructions configured to provide an interface to a user to for one or more navigation-related operations such as accepting destination input and/or the display of a navigation route… ; paragraph [0060], “ ... In another example, the automotive hub UI module 256 may interact with the navigation module 246 to provide specific routes and/or routing limitations based on the action data (e.g., no freeways for senior citizen drivers, prefer well-lit routes at night for senior citizen drivers, traffic avoidance preferences, avoidance of routes under repair when passengers include infants, etc.)….“).
Per claim 7, Joe discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a security interface device for communication with at least one security module (paragraph [0059], “The driver profile UI module 254 may include one or more instructions configured to operate in a data input mode as well as a driver identification mode. The data input mode may include the driver profile UI module 254 allowing user input for the a priori identification of a driver, such as through facial recognition, association with an identified mobile device, etc.….   “; Examiner’s Note: Joe teaches a driver identification mode that identifies the driver based on facial recognition via one or more cameras, via a personal identification number (PIN) entered by the driver, and/or via the detection of a mobile device associated with the driver. Thus, Joe discloses a module for keeping users secure.  ).
Per claim 8, Joe discloses a vehicle having the personal virtual agent (e.g., vehicle hub 220 as shown in Fig. 2A; Abstract; paragraph [0001], “This disclosure relates generally to providing safe-driving support, and in particular, but not exclusively, relates to the providing safe-driving support via an automotive hub.”; paragraph [0074]; Joe discloses a vehicle hub 220 that applies a machine learning  safe-driving model for a user based on an identified user profile in order to provide a safe-driving action for the identified user.  ).
Per claim 10,  Joe discloses a method for journey planning for a user of a vehicle(Abstract; paragraph [0090]; Examiner’s Note: Joe teaches a personal virtual agent that uses occupant data and vehicle data for planning a safe journey), comprising the steps of: 
receiving, by a server (e.g., safe-driving server 170/300 as shown in Figs. 1 and 3), user-specific information (e.g., process block 702 as shown in Fig. 7; paragraph [0039], “As will be described in more detail below, the safe-driving server 170 is configured to provide safe-driving support based on occupant data and vehicle data received from a respective vehicle hub 103A-103E of a vehicle 102A-102E and/or data received from stationary monitor 110. The safe-driving server 170 can be implemented as a plurality of structurally separate servers, or alternately may correspond to a single server.”; paragraph[0067], “Referring now back to FIG. 2A, vehicle hub 220 is configured to receive occupant data and vehicle data via one or more of the sensors, interfaces, domains, and/or systems illustrated in FIG. 2A and to transmit the occupant and vehicle data to the safe-driving server 170…”;  paragraph [0069]; paragraph [0072]; paragraph [0085]) from mobile device(paragraph [0036] , “…Vehicle hub 103A may also be in wireless communication with a mobile device (e.g., smart phone, tablet, wearable device, etc.) located within vehicle 102A, a stationary monitor 110 (e.g., road side unit, toll collector, etc.), as well as a server, such as safe-driving server 170. “; paragraph [0084],”In one aspect, the vehicle data is obtained by the vehicle hub from an in-vehicle sensor, a mobile device located within the vehicle, a stationary monitor exterior to the vehicle, or another vehicle proximate to the vehicle. The vehicle data may include data indicating a current location of the vehicle, data indicating a current time, data indicating a current date, data indicating a speed of the vehicle, data indicating a current diagnostics of one of more vehicle domains of the vehicle (e.g., the domains 202-218 of FIG. 2A). “; Examiner’s Note: Joe teaches a mobile device located within a vehicle for providing occupant data to the vehicle hub of a vehicle  ), the user-specific information indicating personal preferences of the user  (Abstract; paragraph [0074]; paragraph [0081], “ … The server 400 may also include logic configured to identify a user profile based on the occupant data and to apply the occupant data and vehicle data to a machine learning safe-driving model …“;  paragraph [0089]); 
receiving, by the server, vehicle-specific information from a vehicle infotainment system, the vehicle- specific information indicating operational status of the vehicle(Abstract; paragraphs [0006-0010]; paragraph [0036];  paragraph [0042], “ … The vehicle data refers to data that is related to a status of the vehicle, such as location, speed, diagnostics, etc. “); 
receiving, by the server(e.g., safe-driving server 170/300 as shown in Figs. 1 and 3),  routes from another server(e.g., navigation system;  paragraph [0049], “  The infotainment system 212 may serve as a central location for controlling multimedia content for the vehicle, as well as for displaying information to the occupants of the vehicle. For example, the infotainment system may provide routing information by way of a navigation system, audio controls for listening to the radio, mobile device controls for pairing a mobile device with the vehicle, etc. Thus, infotainment system 212 may provide data to the vehicle hub related to which multimedia content is being utilized by an occupant of the vehicle, the identity of any paired mobile devices, as well as current routes utilized by the navigation system. “; paragraph [0074], “…The action data is then transmitted back to the vehicle hub 220 for the vehicle hub to perform the action. In some aspects, performing the action based on the action data may include … providing a route via a navigation system of the vehicle…“; paragraph [0096], “ …providing a route via a navigation system of the vehicle … “; Examiner’s Note: The Examiner broadly and reasonably interprets the navigation system to be a server to the infotainment system.); and 
selecting, by the server, a route from the routesbased on the user-specific information received from the user mobile device and based on the vehicle-specific information received from the vehicle infotainment system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joe et al. (Hereinafter, Joe, US 2018/0265095 A1) in view of Pedersen (US 2018/0238698 A1).
Per claim 2, Pedersen discloses the personal virtual agent as claimed in claim 1, but does not expressly disclose wherein the personal virtual agent has a communication interface device for communication with at least one voice control module.
Pedersen discloses wherein the personal virtual agent has a communication interface device for communication with at least one voice control module (e.g., hands-free unit 402 as shown in Fig. 4; paragraph [0058], “ … The hands-free unit (402) permits answering, placing and carrying on voice or text communications via an external cellular telephone network using voice commands only without requiring the driver to hand-manipulate or operate telecommunications or cellular telephone equipment while driving.  Such hands-free communications may be important in the reduction of cognitive distractions to a driver of an EV vehicle in need of battery charging or replacement.  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the hands-free unit of Pederson with the safe driving  device of Pederson for improving driver safety by making control operations  hands-free.
Response to Arguments
Examiner has  withdrawn the rejection of claims 1 and 10 under 35 U.S.C. §112(a) in view of Applicant’s amendments to the claims.
Applicant’s arguments with respect to independent claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Therefore, claims 1 and 10 are not patentable.
Dependent claims 2-4 and 6-8 include all the features of claim 1 from which they
depend. Thus, these claims are also not patentable over the applied art.
In view of the rejections set forth above, the above-identified
application is not  in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173